DETAILED ACTION
Receipt is acknowledged of Applicant’s Response, dated 21 January 2022, which papers have been made of record.
Claims 1-17 are currently presented for examination, of which claims 1-7 have been withdrawn from consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant's election with traverse of the invention of Group III, claims 8-17, in the reply filed on 21 January 2022 is acknowledged.  In view of Applicant’s amendments, the restriction requirement presented 23 November 2021 has been withdrawn.
Claim Objections
The amended claims are difficult to read, particularly on a computer monitor. The examiner has endeavored to read the claims, however much of the text appears faded or faint, as filed. The examiner cannot determine why the claim text appears so faint, and so is unable to provide a recommendation for correcting the faintness, however the examiner notes that the difficulty of reading the claims may have resulted in inadvertent objections or rejections that the examiner did not present at this time because the examiner cannot read the text.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “for automatically assembly/disassembly of a military land vehicle” at lines 2-3.  This appears to be a typographical error.  It might be that the term “automatically” should be “automatic” instead.
Claim 1 recites an X axis, a Y axis, and a Z axis, however the claim does not define such axes.  In the event that these axes are a conventional cartesian coordinate axis system, the examiner recommends clarifying such.  The examiner notes that there is no indication in the Figures of the recited axes.
Claim 1 recites “and so forth” at line 3.  It is unclear how one having ordinary skill in the art would know what other structures are included in the “so forth.”
Claim 1 recites “ a tower movement system (133) drive” at lines 5-6.  It is unclear whether the claim is describing “a tower movement system drive” because the reference numerals are positioned before the term “drive.”  As written, if the word “drive” is not a noun and part of the claimed structure, there might be a grammatical issue with an incorrect verb tense.  Claim 8 includes a similar recitation at lines 9-10.
Claim 1 recites “to be suitable for mounting” at line 8, however it is unclear how one having ordinary skill in the art would determine whether a structure is suitable.  Further, it is unclear to what structure the drive tower is suitable to mount.
Claim 1 recites the pronoun “it” at line 17.  It is difficult to determine to which previously recited claim element the pronoun refers. Applicant could overcome this rejection by reciting the claimed elements each time they are to be referenced.
Claim 1 recites “at least one PLC system” at line 19.  The examiner recommends presenting the full term for PLC prior to reciting the acronym.
Claim 2 recites the limitation "the technical information of the vehicle body" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the desired position" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites “for automatically assembly/disassembly of a military land vehicle” at lines 2-3.  This appears to be a typographical error.  It might be that the term “automatically” should be “automatic” instead.
Claim 3 recites an X axis, a Y axis, and a Z axis, however the claim does not define such axes.  In the event that these axes are a conventional cartesian coordinate axis system, the examiner recommends clarifying such.  The examiner notes that there is no indication in the Figures of the recited axes.
Claim 3 recites “and so forth” at line 3.  It is unclear how one having ordinary skill in the art would know what other structures are included in the “so forth.”
Claim 3 recites “ a tower movement system (133) drive” at lines 5-6.  It is unclear whether the claim is describing “a tower movement system drive” because the reference numerals are positioned before the term “drive.”  As written, if the word “drive” is not a noun and part of the claimed structure, there might be a grammatical issue with an incorrect verb tense.  Claim 8 includes a similar recitation at lines 9-10.
Claim 3 recites “to be suitable for mounting” at line 8, however it is unclear how one having ordinary skill in the art would determine whether a structure is suitable.  Further, it is unclear to what structure the drive tower is suitable to mount.
Claim 3 recites the pronoun “it” at line 17.  It is difficult to determine to which previously recited claim element the pronoun refers. Applicant could overcome this rejection by reciting the claimed elements each time they are to be referenced.
Claim 3 recites “at least one PLC system” at line 19.  The examiner recommends presenting the full term for PLC prior to reciting the acronym.
Claim 3 recites “at least one PLC system” at line 19.  The examiner recommends presenting the full term for PLC prior to reciting the acronym.
Claim 3 recites “up/down” at line 24.  It is unclear whether applicant intends this recitation to be a single claimed movement direction, and, if so, how one having ordinary skill in the art would determine whether something moves “up/down.”  If applicant intends this term to represent an alternative conjunctive form of “up and down” or “up or down” the examiner recommends amendment for clarification.
Claim 4 recites the pronoun “its” at line 4.  It is difficult to determine to which previously recited claim element the pronoun refers. Applicant could overcome this rejection by reciting the claimed elements each time they are to be referenced.
The term “securely” in claim 5 is a relative term which renders the claim indefinite. The term “securely” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how one having ordinary skill in the art would whether the mounting apparatus is used to securely fix the vehicle body.
Claim 8 recites “for automatically assembly/disassembly of a military land vehicle” at lines 2-3.  This appears to be a typographical error.  It might be that the term “automatically” should be “automatic” instead.
Claim 8 recites an X axis, a Y axis, and a Z axis, however the claim does not define such axes.  In the event that these axes are a conventional cartesian coordinate axis system, the examiner recommends clarifying such.  The examiner notes that there is no indication in the Figures of the recited axes.
Claim 8 recites “and so forth” at line 3.  It is unclear how one having ordinary skill in the art would know what other structures are included in the “so forth.”
Claim 8 recites “ a tower movement system (133) drive” at lines 5-6.  It is unclear whether the claim is describing “a tower movement system drive” because the reference numerals are positioned before the term “drive.”  As written, if the word “drive” is not a noun and part of the claimed structure, there might be a grammatical issue with an incorrect verb tense.  Claim 8 includes a similar recitation at lines 9-10.
Claim 8 recites “to be suitable for mounting” at line 8, however it is unclear how one having ordinary skill in the art would determine whether a structure is suitable.  Further, it is unclear to what structure the drive tower is suitable to mount.
Claim 8 recites the pronoun “it” at line 17.  It is difficult to determine to which previously recited claim element the pronoun refers. Applicant could overcome this rejection by reciting the claimed elements each time they are to be referenced.
Claim 8 recites “at least one PLC system” at line 19.  The examiner recommends presenting the full term for PLC prior to reciting the acronym.
Claim 8 recites the limitation "the upper plate complex" in 23.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the carrier plate" in line 24.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the balls" in line 25.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the scissor platform complex" in lines 25-26.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites “having the carrier plate in sliding/traveling structure with the help of the balls on the scissor platform complex” at lines 24-26.  This phrase is unclear, such that the examiner is unclear what structure or structures are being described.
Claims 9-17 each depend from claim 8, and therefore are rejected for at least the reasons presented above with respect to the battlefield. 
Claim 9 recites the pronoun “it” at line 6.  It is difficult to determine to which previously recited claim element the pronoun refers. Applicant could overcome this rejection by reciting the claimed elements each time they are to be referenced.
Claim 9 recites “up/down” at line 5.  It is unclear whether applicant intends this recitation to be a single claimed movement direction, and, if so, how one having ordinary skill in the art would determine whether something moves “up/down.”  If applicant intends this term to represent an alternative conjunctive form of “up and down” or “up or down” the examiner recommends amendment for clarification.
Claim 11 recites the limitation "the desired position" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
The term “sensitively” in claim 12 is a relative term which renders the claim indefinite. The term “sensitively” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how one having ordinary skill in the art would determine whether the track bearings enable sensitively moving.
Claim 12 recites the limitation "the rail" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes claim 12 recites “the rail (200) and recited rails in claim 8, from which claim 12 depends, are indicated with reference characters (500) and (500).
Claim 13 is substantially the same as claim 12 except for reference characters, and the recited axes.  The examiner rejects claim 13 for substantially the same reasons as claim 12.
Claim 14 recites “an upper car centering pins” at line 4.  It appears that this should be either “a plurality of upper car centering pins” or “an upper car centering pin” instead.
Claim 15 recites the pronoun “it” at line 4.  It is difficult to determine to which previously recited claim element the pronoun refers. Applicant could overcome this rejection by reciting the claimed elements each time they are to be referenced.
Claim 16 recites the limitation "the desired position" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites “includes” at line 5.  The examiner notes that the claim has been amended to remove the closed transitional phrase “consists.”  The examiner recommends verifying that there is support in the Specification as filed for using the open transitional phrase in the amended claim.
The term “sensitively” in claim 17 is a relative term which renders the claim indefinite. The term “sensitively” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how one having ordinary skill in the art would determine whether the track bearings enable sensitively moving.
Claim 17 recites “up/down” at line 5.  It is unclear whether applicant intends this recitation to be a single claimed movement direction, and, if so, how one having ordinary skill in the art would determine whether something moves “up/down.”  If applicant intends this term to represent an alternative conjunctive form of “up and down” or “up or down” the examiner recommends amendment for clarification.
Allowable Subject Matter
Claims 1-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The prior art of record teaches assembly systems.
For example, United States Patent Application Publication 2010/0135754 to Weber teaches an assembly system including a plurality of assembly towers (3, 4, 5) which can move independently of each other for positioning vehicle components.  
United States Patent Application Publication 2008/0066854 to Auletta et al. teaches an assembly system including assembly towers (100) which travel on rails to position vehicle components.
United States Patent 5,836,068 to Bullen et al. teaches an assembly system including a plurality of support towers (202, 204) for supporting vehicle components during assembly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515. The examiner can normally be reached 8:30 AM to 5:15 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.C.F/Examiner, Art Unit 3726                                                                                                                                                                                                        



/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        05/07/2022